         Case 1:18-cv-06718-PGG Document 98 Filed 04/18/20 Page 1 of 16



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    UNITED STATES SECURITIES AND
    EXCHANGE COMMISSION,

                        Plaintiff,                                   ORDER

              v.                                               18 Civ. 6718 (PGG)

    JOHN A. PAULSEN,

                        Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               Plaintiff Securities and Exchange Commission (the “SEC”) brings this civil

enforcement action against Defendant John Paulsen for aiding and abetting violations of

securities law. The SEC has moved for summary judgment. (Dkt. No. 72) For the reasons

stated below, the SEC’s motion will be denied.

                                       BACKGROUND 1

I.      FACTS

               Defendant Paulsen and Deborah Kelly worked at Sterne Agee, a broker-dealer

located in Birmingham, Alabama. Paulsen was employed at the firm between June 2013 and

March 2015, while Kelley worked there from January 2012 to August 2015. (Pltf. R. 56.1 Stmt.



1
  To the extent that this Court relies on facts drawn from a party’s Local Rule 56.1 statement, it
has done so because the opposing party has either not disputed those facts or has not done so
with citations to admissible evidence. See Giannullo v. City of New York, 322 F.3d 139, 140
(2d Cir. 2003) (“If the opposing party . . . fails to controvert a fact so set forth in the moving
party’s Rule 56.1 statement, that fact will be deemed admitted.” (citations omitted)). Where
Paulsen disputes the SEC’s characterization of cited evidence, and has presented an evidentiary
basis for doing so, the Court relies on Paulsen’s characterization of the evidence. See Cifra v.
Gen. Elec. Co., 252 F.3d 205, 216 (2d Cir. 2001) (court must draw all rational factual inferences
in non-movant’s favor in deciding summary judgment motion). Unless otherwise indicated, the
facts cited by the Court are undisputed.
         Case 1:18-cv-06718-PGG Document 98 Filed 04/18/20 Page 2 of 16



(Dkt. No. 73) ¶¶ 2, 5) Paulsen was a managing director and research analyst at the firm, and

Kelley was a registered sales representative. (Id. ¶¶ 2, 5, 38)

               From early 2014 to February 2016, Navnoor Kang was the Director of Fixed

Income and Head Portfolio Strategist for the New York State Common Retirement Fund (the

“Fund”), which is the third largest public pension fund in the United States. (Id. ¶¶ 6, 10-12)

The Fund prohibited Kang from accepting gifts, meals, travel, or entertainment valued at more

than $15. (Id. ¶¶ 20-22) Kang informed Paulsen of this restriction in early 2014. (Id. ¶¶ 26-27)

               In 2009, while working at another broker-dealer, Kelley had organized a

successful ski trip for the firm’s clients. (Def. R. 56.1 Stmt. (Dkt. No. 86) ¶ 208) In 2012, she

attended a ski trip organized by an industry vendor, which Kang also attended. (Id. ¶ 206) In

2012 and 2013, while at Sterne Agee, Kelley tried unsuccessfully to organize a ski trip for firm

clients. (Id. ¶ 207)

               In February 2014, Paulsen and Kang discussed the idea “of spending a day

together skiing in Windham, New York, where Paulsen had a ski cabin.” (Id. ¶ 211) Windham

was “a day trip for [Kang,]” who worked in Albany. (Id. ¶¶ 170, 212)

               On June 10, 2014, Kang initiated a review at the Fund as to what fixed income

broker-dealers should be allowed to execute trades for the Fund. (Pltf. R. 56.1 Stmt. (Dkt. No.

73) ¶ 92) Sterne Agee was not then an approved broker for the Fund, and Kelley submitted an

application to the Fund to have Sterne Agee designated as an approved broker. (Id. ¶¶ 91, 94)

               In October 2014, Kelley proposed a client ski trip to her supervisor, Jon Walker –

who was head of Fixed Income Sales at Sterne Agee – and to Andrew Rochat, head of Sterne

Agee’s Investment-Grade Corporate Bond Trading Desk. (Def. R. 56.1 Stmt. (Dkt. No. 86) ¶

208)



                                                 2
         Case 1:18-cv-06718-PGG Document 98 Filed 04/18/20 Page 3 of 16



               In a November 6, 2014 text message to Kelley, Paulsen mentioned his February

2014 conversation with Kang, in which the two had discussed a ski trip to Windham, New York.

Paulsen wrote, “[n]eed to do that.” (Pltf. R. 56.1 Stmt. (Dkt. No. 73) ¶¶ 53-54) Kelley replied

“that she was ‘IN!’ and suggested Park City[, Utah]” as the destination. (Id. ¶ 56 (emphasis in

original)) Kelley also told Paulsen to “‘pick a date’ and she ‘will make it happen.’” (Def. R.

56.1 Stmt. (Dkt. No. 86) ¶ 214) Kelley later told Paulsen that she was planning a trip to Park

City “for a large number of clients.” (Id. ¶ 215)

               That same day, Kang recommended to the Fund’s Chief Investment Officer that

Sterne Agee and seven other broker-dealers be added to the Fund’s approved list for broker-

dealers. Kang’s request was approved the same day. (Pltf. R. 56.1 Stmt. (Dkt. No. 73) ¶¶ 95-96)

               Paulsen denies knowing that (1) Sterne Agee was not already a Fund-approved

broker-dealer; (2) Kang had initiated a review of the approved broker-dealer list at the Fund; (3)

Kelley and Sterne Agee had applied to join the approved list; or (4) the Fund had approved that

request. (Def. R. 56.1 Cntrstmt. (Dkt. No. 86) ¶¶ 91-95)

               Jon Walker, Kelley’s supervisor, approved the Park City ski trip. (Pltf. R. 56.1

Stmt. (Dkt. No. 73) ¶¶ 61-62) Paulsen confirmed with Walker that he could attend even though,

as it turned out, only one client representative – Kang – was going. (Id. ¶ 63)

               On February 12, 2015, Paulsen, Kelley, Kelley’s husband, Kang, and Kang’s

girlfriend arrived in Park City for the ski trip, which took place over three days and nights. (Def.

R. 56.1 Stmt. (Dkt. No. 86) ¶¶ 246, 250-51) Paulsen was present at several joint meals at which

Kelley paid for Kang and his girlfriend (Pltf. R. 56.1 Stmt. (Dkt. No. 73) ¶ 65), and Paulsen

himself paid for a $125 lunch that he attended with Kelley, Kelley’s husband, Kang, and Kang’s

girlfriend on February 14, 2015. (Id. ¶ 67) Kelley and Paulsen spent $11,000 in total on the ski



                                                    3
         Case 1:18-cv-06718-PGG Document 98 Filed 04/18/20 Page 4 of 16



trip, most of which was expensed by Kelley, who purchased ski rentals, lessons, a hotel room –

for three nights at $1,100 per night – meals, and a limousine service for Kang and his girlfriend.

Paulsen denies knowing how much money Kelley spent on Kang and his girlfriend. (Id. ¶¶ 66-

69; Def. R. 56.1 Cntrstmt. (Dkt. No. 86) ¶¶ 66-69)

               After Kelley and Paulsen returned to work, Kelley told Paulsen not to list Kang or

Kang’s girlfriend on his expense report. Paulsen understood that Kelley wanted these names

omitted from Paulsen’s expense report because Kang “was not supposed to be accepting

entertainment [from Sterne Agee employees].” (Pltf. R. 56.1 Stmt. (Dkt. No. 73) ¶¶ 70, 82-83)

               Paulsen’s expense report reflects a February 14, 2015 lunch costing

approximately $125, and a February 12, 2015 dinner costing $363. 2 (Id. ¶¶ 71-72, 75) As to the

lunch, Paulsen’s expense report states that it was attended by Paulsen, Kelley, Kelley’s husband,

and an analyst from another firm. In reality, the attendees were Paulsen, Kang, Kang’s

girlfriend, Kelley and her husband. (Id. ¶¶ 75-79) “Paulsen knew that the reason Kang’s name

should not appear on the expense report is that Kang ‘was not supposed to be accepting

entertainment.’” 3 (Id. ¶ 83) Kang, for his part, did not disclose to the Fund that Sterne Agee

employees had provided him and his girlfriend with meals, travel, and entertainment. (Id. ¶ 90)

               On February 26, 2015, Kelley instant messaged Paulsen, reminding him not to tell

anyone at the firm about the trip: “L[o]ose lips sink ships! No talky re ski trip si vous plait.”

(Id. ¶ 88) Kelley told Paulsen that another broker at their firm, Allen Oppici, had heard that

Kelley and Paulsen were in Park City with Kang and his girlfriend. (Id.) Paulsen apologized to




2
 The dinner occurred before Kang and his girlfriend arrived. (Id.)
3
 Paulsen also misrepresented who had attended the dinner. His expense report lists Paulsen,
Kelley, Kelley’s husband, and two asset manager clients as attendees, when in fact the asset
manager clients did not attend. (Id. ¶ 73)
                                                  4
         Case 1:18-cv-06718-PGG Document 98 Filed 04/18/20 Page 5 of 16



Kelley for telling Oppici about the trip, and said that he had told Oppici to “stay quiet.” (Id.) He

also reported that Oppici “was talking about the energy trade you did yesterday.” (Id.) Kelley

told Paulsen that they “need to be SO careful,” and Paulsen replied, “I know.” (Id. (emphasis in

original))

               Paulsen then told Kelley, “I put in my expenses and did not mention them[,]”

which could reasonably be understood to refer to Kang and his girlfriend. (Id.) Paulsen also

wrote that “for the [February 12, 2015] dinner at Mustang I put down Yuri and Del Anderson, is

that ok?” 4 Kelley replied, “perf.” (Id.)

               Oppici “testified that he does not recall Paulsen telling him to ‘stay quiet’ about

the ski trip, and does not recall any sensitivity about discussing the ski trip.” (Def. R. 56.1 Stmt.

(Dkt. No. 86) ¶ 276)

               The energy trade that Paulsen had referenced in his instant message with Kelley

occurred on February 25, 2015, and earned Kelley a commission of $11,521. Kang had directed

the trade to Kelley, although Paulsen denies that he knew this at the time. (Pltf. R. 56.1 Stmt.

(Dkt. No. 73) ¶¶ 99-100; Def. R. 56.1 Cntrstmt. (Dkt. No. 86) ¶ 98)

               In March 2015, Paulsen left Sterne Agee. (Pltf. R. 56.1 Stmt. (Dkt. No. 73) ¶

102) Shortly thereafter, Sterne Agee began to investigate Kelley’s entertainment of Kang, and

the law firm conducting the investigation asked to interview Paulsen. He agreed. (Id. ¶¶ 103-04)

Paulsen then contacted Kelley and asked if she knew the purpose of the interview. (Id. ¶ 105)

Kelley told Paulsen that the firm was investigating the ski trip with Kang, and that she had also

been scheduled for an interview. (Id. ¶ 106) Paulsen and Kelley agreed that he would delay his



4
  Del Anderson is an analyst at PIMCO, and “Yuri” refers to Yuri Garbuzov, a portfolio
manager at PIMCO. Neither Anderson nor Garbuzov attended the dinner. (Paulsen Dep. Tr.
(Dkt. No. 80-8) at 110:4-25)
                                                  5
         Case 1:18-cv-06718-PGG Document 98 Filed 04/18/20 Page 6 of 16



interview until after Kelley’s interview had taken place, so that Paulsen could learn what Kelley

had been asked. (Id. ¶ 107)

               Kelley was interviewed on April 29, 2015, and lied about Kang’s participation in

the Park City ski trip and her and Paulsen’s payment of Kang’s expenses. (Id. ¶ 108) After her

interview, Kelley told Paulsen what she had been asked and what she had said. Paulsen agreed

to provide the same false story to the investigators. (Id. ¶¶ 109-10)

               At his interview, Paulsen told the investigators that Kelley’s friends had attended

the lunch and dinner that he had expensed; that Kang had been in Park City that weekend but

was there independently; that Kang had stayed at a different hotel; and that Kang had once paid

for a meal for the group but that Paulsen thought it might be to offset something for which

Kelley had paid earlier. (Id. ¶¶ 112-21) Paulsen also did not reveal to the investigators that

Walker was aware that Kang would be attending the ski trip. (Id. ¶ 122)

               Sterne Agee fired Kelley on August 10, 2015, and the Fund fired Kang on

February 22, 2016. (Id. ¶¶ 123-24)

               In 2017, Kelley and Kang pleaded guilty to conspiracy to commit honest services

wire fraud and conspiracy to commit securities fraud. (Id. ¶¶ 127, 131) As to the securities law

violation, Kelley and Kang admitted to conspiring to violate 17 C.F.R. § 240.10b-5 (“Rule 10b-

5”) and 15 U.S.C. §§ 78j(b) and 78ff, which prohibit

        (a) employing devices, schemes, and artifices to defraud; (b) making untrue
        statements of material facts and omitting to state material facts necessary in order
        to make the statements made, in the light of the circumstances under which they
        were made, not misleading; and (c) engaging in acts, practices, and courses of
        business which operated and would operate as a fraud and deceit upon persons, in
        violation of [15 U.S.C. §§ 78j(b) and 78ff].

(Indictment (Dkt. No. 73-36) (Count One); Superseding Information (Dkt. No. 73-38) (Count

One))


                                                 6
         Case 1:18-cv-06718-PGG Document 98 Filed 04/18/20 Page 7 of 16



               In Kelley’s plea allocution, she admitted that she had paid for Kang’s expenses on

the ski trip in order to obtain Fund business, and that she knew that her conduct was wrongful

and violated Sterne Agee’s rules and the Fund’s rules. (Pltf. R. 56.1 Stmt. (Dkt. No. 73) ¶ 132)

In Kang’s plea allocution, he admitted knowing that Kelley’s payment of his expenses on the ski

trip was in exchange for steering Fund business to Sterne Agee. (Id. ¶ 128; see also Def. R. 56.1

Cntrstmt. (Dkt. No. 86) ¶ 128)

II.    PROCEDURAL HISTORY

               The Complaint was filed on July 27, 2018. (Dkt. No. 1) Count One alleges that

Paulsen aided and abetted Kelley’s violations of §§ 17(a)(1) and 17(a)(3) of the Securities Act;

Count Two alleges that Paulsen aided and abetted Kelley’s violations of Section § 10(b) of the

Securities Exchange Act and Rule 10b-5; Count Three alleges that Paulsen aided and abetted

Kang’s violations of §§ 17(a)(1) and 17(a)(3) of the Securities Act; and Count Four alleges that

Paulsen aided and abetted Kang’s violations of Section § 10(b) of the Securities Exchange Act

and Rule 10b-5. (Id. ¶¶ 68-83)

               The Complaint seeks an order (1) permanently enjoining Paulsen from violating

or aiding and abetting violations of Section 10(b) of the Securities Exchange Act and Rule 10b-5,

and § 17(a) of the Securities Act; (2) directing Paulsen to disgorge the proceeds of his violations

of these securities laws; and (3) directing Paulsen to pay civil penalties pursuant to Section 20 of

the Securities Act and Section 21(d)(3) of the Securities Exchange Act. (Id. at 17) 5

               Paulsen moved to dismiss on November 24, 2018. (Dkt. No. 34) This Court

denied Paulsen’s motion in a February 13, 2019 bench ruling. (Dkt. No. 48)

               Pending before the Court is the SEC’s motion for summary judgment on all of its


5
  The page numbers of documents referenced in this Order correspond to the page numbers
designated by this District’s Electronic Case Files (“ECF”) system.
                                                 7
         Case 1:18-cv-06718-PGG Document 98 Filed 04/18/20 Page 8 of 16



claims. (Dkt. No. 72)

                                            DISCUSSION

I.     LEGAL STANDARDS

       A.      Summary Judgment

               Summary judgment is warranted where the moving party shows that “there is no

genuine dispute as to any material fact” and that that party “is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a). “A dispute about a ‘genuine issue’ exists for summary judgment

purposes where the evidence is such that a reasonable jury could decide in the non-movant’s

favor.” Beyer v. Cnty. of Nassau, 524 F.3d 160, 163 (2d Cir. 2008) (citing Guilbert v. Gardner,

480 F.3d 140, 145 (2d Cir. 2007)).

               In deciding a summary judgment motion, a court “‘resolve[s] all ambiguities, and

credit[s] all factual inferences that could rationally be drawn, in favor of the party opposing

summary judgment.’” Spinelli v. City of New York, 579 F.3d 160, 166 (2d Cir. 2009) (quoting

Brown v. Henderson, 257 F.3d 246, 251 (2d Cir. 2001)). However, a “‘party may not rely on

mere speculation or conjecture as to the true nature of the facts to overcome a motion for

summary judgment. . . . [M]ere conclusory allegations or denials . . . cannot by themselves create

a genuine issue of material fact where none would otherwise exist.’” Hicks v. Baines, 593 F.3d

159, 166 (2d Cir. 2010) (alteration in original) (quoting Fletcher v. Atex, Inc., 68 F.3d 1451,

1456 (2d Cir. 1995)). “‘Assessments of credibility and choices between conflicting versions of

the events are matters for the jury, not for the court on summary judgment.’” Eviner v. Eng, No.

13 Civ. 6940 (ERK), 2015 WL 4600541, at *6 (E.D.N.Y. July 29, 2015) (quoting Rule v. Brine,

Inc., 85 F.3d 1002, 1011 (2d Cir. 1996)).




                                                 8
         Case 1:18-cv-06718-PGG Document 98 Filed 04/18/20 Page 9 of 16



       B.      Aiding and Abetting Liability

               To establish liability for aiding and abetting a violation of the securities laws, the

SEC must show “‘(1) the existence of a securities law violation by the primary (as opposed to the

aiding and abetting) party; (2) “knowledge” of this violation on the part of the aider and abettor

and (3) “substantial assistance” by the aider and abettor in the achievement of the primary

violation.’” SEC v. Yorkville Advisors, LLC, 305 F. Supp. 3d 486, 510 (S.D.N.Y. 2018)

(quoting SEC v. DiBella, 587 F.3d 553, 566 (2d Cir. 2009)).

               To establish knowledge, the SEC must show a “‘defendant’s general awareness of

[his] overall role in the primary violator’s illegal scheme.’” SEC v. Espuelas, 905 F. Supp. 2d

507, 518 (S.D.N.Y. 2012) (quoting SEC v. Apuzzo, 758 F.Supp.2d 136, 147 (D. Conn. 2010),

rev'd on other grounds, 689 F.3d 204 (2d Cir. 2012)). “The Second Circuit has been lenient in

allowing scienter issues to withstand summary judgment based on fairly tenuous inferences.

Whether a given intent existed is generally a question of fact, appropriate for resolution by the

trier of fact.” Press v. Chem. Inv. Servs. Corp., 166 F.3d 529, 538 (2d Cir. 1999) (citations and

quotations omitted); see also SEC v. Cole, 2015 WL 5737275, at *5 (S.D.N.Y. Sept. 19, 2015)

(“[T]he Second Circuit has left no doubt that scienter issues are seldom appropriate for resolution

at the summary judgment stage.”).

               To establish substantial assistance, the SEC must offer evidence that a defendant

“‘associated himself with the [illegal] venture, that he participated in it as something he wished

to bring about, and that he sought by his action to make it succeed.” Espuelas, 908 F.Supp.2d at

414 (quoting Apuzzo, 689 F.3d at 214). “[I]t is well-established in the Second Circuit that ‘mere

awareness and approval of [a] primary violation is insufficient to make out a claim for

substantial assistance.’” SEC v. Tecumseh Holdings Corp., No. 03 Civ. 5490 (SAS), 2009 WL

4975263 (S.D.N.Y. Dec. 22, 2009) (quoting SEC v. Treadway, 430 F.Supp.2d 293, 339
                                                  9
        Case 1:18-cv-06718-PGG Document 98 Filed 04/18/20 Page 10 of 16



(S.D.N.Y. 2006)). The defendant must “‘consciously assist[] the commission of the specific

crime in some active way.’” SEC v. Mudd, No. 11 CIV. 9202 (PAC), 2016 WL 815223, at *7

(S.D.N.Y. Feb. 29, 2016) (alteration in original) (quoting Apuzzo, 689 F.3d at 212 n.8).

               The elements of knowledge and substantial assistance “‘cannot be considered in

isolation from one another.’” Espuelas, 908 F.Supp.2d at 409 (quoting DiBella, 587 F.3d at

566). “‘[A] high degree of knowledge may lessen the SEC’s burden in proving substantial

assistance, just as a high degree of substantial assistance may lessen the SEC’s burden in proving

scienter.’” Id. (quoting Apuzzo, 689 F.3d at 214).

II.    ANALYSIS

       A.      Scienter

               The SEC argues that Paulsen had a “general awareness” of his role in Kang and

Kelley’s illegal scheme because he (1) knew that the Fund’s rules prohibited Kang from

accepting gifts and entertainment from broker-dealers; (2) knew that the purpose of the ski trip

was to entertain Kang, and decided to participate in the trip anyway; and (3) covered-up Kang

and Kelley’s scheme by submitting false expense reports and lying to investigators. (Pltf. Br.

(Dkt. No. 74) at 24)

               A scheme to provide gifts and entertainment to a pension fund executive in

violation of the pension fund’s policies and a broker-dealer’s policies does not in itself constitute

securities fraud, however. In demonstrating that Paulsen provided “substantial assistance” to

Kang and Kelley’s illegal scheme, the SEC must proffer evidence that Paulsen knew that, or

acted in reckless disregard of whether, Kelley was providing gifts and entertainment to Kang in

exchange for Kang directing Fund trades to Sterne Agee. And in order to prevail on its summary

judgment motion, the SEC must demonstrate that there is no material issue of fact as to Paulsen’s

knowledge and his intent to associate himself with the illegal venture, and to participate in it as

                                                 10
        Case 1:18-cv-06718-PGG Document 98 Filed 04/18/20 Page 11 of 16



something he wished to bring about and help succeed. Espuelas, 908 F.Supp.2d at 414.

               In attempting to meet this standard, the SEC cites Paulsen’s post-trip cover-up of

Kelley’s and his own expenditures regarding Kang, and “[t]he undisputed evidence that Paulsen

mentioned an energy trade Sterne Agee executed for the Fund in the middle of his discussion

with Kelley [about] falsifying their expense reports.” According to the SEC, Paulsen’s mention

of this trade “demonstrates that [he] was aware that Kang was directing trades to Sterne Agee in

exchange for being entertained on the ski trip.” (Pltf. Br. (Dkt. No. 74) at 25-26)

               In response, Paulsen concedes that he generally understood that clients were

offered entertainment with “a hope that . . . [they] might be favorably inclined towards Sterne

Agee when conducting future trades.” (Def. Opp. Br. (Dkt. No. 77) at 25) But Paulsen contends

that he “had no reason to suspect that this isolated instance of entertainment was part of an illicit

bribery or kickback arrangement between Kelley and Kang.” (Id. at 26) “At worst, the evidence

suggests that Paulsen was aware that by treating Kang to meals and other entertainment on the

ski trip, Kelley was facilitating Kang’s violation of the Fund’s rules, and thus violating Sterne

Agee’s internal policies.” (Id. at 26) And Paulsen denies knowing that Kang – as opposed to

another Fund employee – had directed the February 25, 2015 energy trade to Sterne Agee. (Pltf.

R. 56.1 Stmt. (Dkt. No. 73) ¶¶ 98-100; Def. R 56.1 Cntrstmt. (Dkt. No. 86) ¶ 98)

               In sum, the SEC asks this Court to rule, as a matter of law, that because Paulsen

was (1) aware that the gifts and entertainment provided to Kang in connection with the ski trip

violated Fund and Sterne Agee policies; (2) actively covered-up the improper entertainment of

Kang at Kelley’s request; and (3) mentioned the ski trip to a Sterne Agee colleague who had

alluded to a trade Kelley had performed for the Fund, Paulsen must have been aware that Kelley

and Kang had entered into a quid pro quo arrangement in which Kang provided Fund business to



                                                 11
        Case 1:18-cv-06718-PGG Document 98 Filed 04/18/20 Page 12 of 16



Kelley in exchange for gifts and entertainment. But Paulsen has offered another explanation for

his actions.

               Paulsen asserts that he acted as he did because he was friendly with Kelley and

Kang and did not want either to face discipline from their respective employers as a result of the

ski trip. (Def. Opp. Br. (Dkt. No. 77) at 28) There is evidence in the record that supports this

assertion. For example, Kang had had business dealings “with Paulsen years before when Kang

was a fixed income trader with a prominent asset manager.” After joining the Fund, Kang told

Kelley that he “wanted to use Paulsen as a resource.” (Def. R. 56.1 Stmt. (Dkt. No. 86) ¶¶ 165-

66) And when Paulsen reconnected with Kang in February 2014, he invited Kang to go skiing in

Windham, New York, where Paulsen had a cabin. (Id. ¶¶ 170, 211) As to Kelley, she invited

him on the Park City ski trip, and it is obvious from their communications that they shared a

cordial relationship.

               Paulsen was well aware that both Kang and Kelley could face discipline if the

details of the Park City ski trip were disclosed. Paulsen knew that, pursuant to Fund and Sterne

Agee policies, Kang was prohibited from receiving gifts and entertainment from Sterne Agee

employees. (Id. ¶ 169) And at his deposition, Paulsen testified that when he spoke with Kelley

after her interview, she expressed concern that “word of the internal investigation could get to

the State of New York and it could cause [Kang] trouble in terms of his employer.” (Id. ¶ 287)

Kelley asked Paulsen to “tell a story that was consistent with hers[,]” and – according to Paulsen

– he agreed to do so “because he wanted to protect Kelley and Kang.” (Id. ¶¶ 288-89) Paulsen

also testified that he thought Sterne Agee’s investigation of the ski trip “was simply some kind of

internal compliance thing at Sterne Agee.” (Id. ¶ 290)

               While the SEC argues that this evidence “supports the conclusion that Paulsen . . .



                                                12
        Case 1:18-cv-06718-PGG Document 98 Filed 04/18/20 Page 13 of 16



was reckless in not knowing that Kang and Kelley were violating the securities laws” (Pltf.

Reply Br. (Dkt. No. 84) at 10), the Commission acknowledges that there is no evidence “that

Kelley specifically told Paulsen about the flow of fixed income trades Kang was sending to

Sterne Agee in exchange for entertainment.” (Id. at 11) The SEC asks, however, “what else

could Paulsen have thought was going on? There is no legitimate reason to lavish Kang with

meals and then lie about it.” (Id. at 11)

               The question posited by the SEC implicates issues of Paulsen’s knowledge and

intent, and the inferences that should be drawn from the evidence. Such issues are for juries, not

for judges, and are not susceptible to resolution at summary judgment. See Cole, 2015 WL

5737275, at *5 (“[S]cienter issues are seldom appropriate for resolution at the summary

judgment stage.”); Press, 166 F.3d at 538 (“Whether a given intent existed is generally a question

of fact, appropriate for resolution by the trier of fact.”). While the SEC contends that Paulsen

acted to cover-up Kang and Kelley’s primary violation of the securities laws, or acted in reckless

disregard of whether they were violating the securities laws, Paulsen contends that he acted

merely to protect Kang and Kelley from discipline by their respective employers, and without

any knowledge or reason to suspect that they had entered into a quid pro quo arrangement that

violates the securities laws. The dispute between the parties cannot be resolved as a matter of

law by this Court.

               Paulsen’s conduct in submitting a false expense report and in lying to those

investigating the ski trip is equivocal for reasons already discussed. And – contrary to the SEC’s

argument – Paulsen’s instant message exchange with Kelley about the energy trade does not

establish “that Paulsen was aware that Kang was directing trades to Sterne Agee in exchange for

being entertained on the ski trip.” (Pltf. Br. (Dkt. No. 74) at 26)



                                                 13
        Case 1:18-cv-06718-PGG Document 98 Filed 04/18/20 Page 14 of 16



                As an initial matter, Paulsen contends that he “knew that the Fund was trading

with Sterne Agee long before the ski trip.” (Def. Br. (Dkt. No. 77) at 30) Indeed, when Paulsen

met Kang in February 2014, “[t]hey discussed Kang’s new position at the Fund and the potential

for the Fund to do more business with Sterne Agee.” (Def. R. 56 Stmt. (Dkt. No. 86) ¶ 167)

Paulsen testified that his “understanding[, at the time,] was that the Fund was an existing client

of Sterne Agee and that Sterne Agee was approved to serve as a counterparty to execute trades

with the Fund.” (Id. ¶ 168) Paulsen’s alleged understanding that the Fund had an existing

relationship with Sterne Agee, and was executing trades for the Fund prior to the ski trip,

obviously undermines the notion that he must have understood that Kang and Kelley had entered

into an illicit quid pro quo arrangement.

                Paulsen’s exchange with Oppici – the Sterne Agee colleague with whom Paulsen

discussed Kelley’s energy trade and the ski trip – is also equivocal. Oppici does not recall

Paulsen “telling him to ‘stay quiet’ about the ski trip, . . . [or] any sensitivity about discussing the

ski trip.” (Def. R. 56 Stmt. (Dkt. No. 86) ¶ 276) Arguably, the fact that Paulsen disclosed the

ski trip to Oppici suggests that he did not believe that Kelley and Kang were engaged in illegal

conduct. And while Paulsen apologized to Kelley for disclosing the ski trip to Oppici, and told

her that he had asked Oppici to “stay quiet” about the trip, this conduct could reflect an attempt

by Paulsen to assuage Kelley’s concerns rather than a concern on Paulsen’s part that Kang and

Kelley were engaged in illegal conduct.

                Paulsen’s decision to go on the ski trip also does not demonstrate that he

understood that Kang and Kelley had entered into an illegal quid pro quo arrangement. Paulsen

asserts that he “was interested in attending the trip because he liked to ski, and because it was

consistent with his role as an analyst to support Kelley in the development of client



                                                  14
        Case 1:18-cv-06718-PGG Document 98 Filed 04/18/20 Page 15 of 16



relationships.” (Id. ¶ 229) The Court concludes that a reasonable juror could find that Paulsen

(1) went on the ski trip because he enjoyed skiing, and (2) did not view the ski trip as part of an

illegal exchange by which Kelley offered Kang gifts and entertainment in exchange for Kang

steering Fund trades to Sterne Agee, but rather as a vehicle to strengthen the firm’s already

existing relationship with the Fund and Kang. Given this Circuit’s “lenien[cy] in allowing

scienter issues to withstand summary judgment based on fairly tenuous inferences[,]” the energy

trade discussion and Paulsen’s instant message exchange with Kelley are not sufficient to

demonstrate his scienter as a matter of law. See Press, 166 F.3d at 538. 6

               Finally, the SEC has submitted supplemental briefing concerning conversations

between Paulsen and Donald Jones, a Sterne Agee research analyst. (Pltf. Supp. Br. (Dkt. No.

92) at 1) Paulsen told Jones “not to say anything to anyone” about the ski trip because Kang

“will be fired on the spot . . . .” (Id.) The SEC contends that Paulsen’s instruction to Jones

constitutes “additional undisputed evidence . . . in support of the conclusion that Paulsen knew,

or was reckless in not knowing, of Kelley’s and Kang’s securities law violations.” (Id. at 2)

While Paulsen’s instruction to Jones could be viewed as more evidence of a cover-up, it does not

demonstrate that Paulsen was aware that, or acted in reckless disregard of whether, Kang and

Kelley were engaged in an illegal quid pro quo arrangement.




6
  The SEC also argues that “Kang’s and Kelley’s failure to disclose the entertainment created a
material conflict of interest, and therefore a primary securities law violation, even if Kang had
not been successful in steering trades to Sterne Agee in exchange.” (Pltf. Br. (Dkt. No. 74) at
26) “Therefore, [the SEC] need not establish Paulsen’s awareness of every trade Kang steered to
Sterne Agee to succeed on its motion for summary judgment.” (Id. at 27) The Commission
concedes, however, that for Paulsen to be liable on a conflict of interest theory, there must be
proof that he knew that Kang was attempting to steer Fund trades to Sterne Agee “in exchange”
for gifts and entertainment. The SEC has not proffered evidence beyond that already discussed
suggesting that Paulsen was aware that Kang was attempting to steer Fund trades to Sterne Agee
“in exchange” for gifts and entertainment.
                                                 15
        Case 1:18-cv-06718-PGG Document 98 Filed 04/18/20 Page 16 of 16



                                         CONCLUSION

               Because there are material issues of fact as to whether Paulsen acted with scienter,

the SEC’s motion for summary judgment is denied. The Clerk of Court is directed to terminate

Dkt. Nos. 72 and 83.

               This matter will proceed to trial on July 13, 2020. The joint pretrial order,

motions in limine, requested voir dire, and requests to charge are due on June 15, 2020.

Responsive papers are due June 22, 2020. The parties are directed to consult this Court’s

Individual Rules as to the contents of these materials.

Dated: New York, New York
       April 18, 2020




                                                16
